EXHIBIT 10.53

 

AMENDMENT TO AGREEMENT FOR WHOLESALE FINANCING

 (Amendment No. 2)

 This Amendment to Agreement for Wholesale Financing ("Amendment") is entered
into as of this 12th day of April, 2004, by and among PC Mall, Inc., formerly
known as IdeaMall, Inc, a Delaware corporation having a principal place of
business located at 2555 W. 190th Street, Suite #201,Torrance, California 90504
("PCM"), PC Mall Sales, Inc., formerly known as Creative Computers, Inc., a
California corporation having a principal place of business located at 2555 W.
190th Street, Suite #205, Torrance, California 90504 ("PCMS"), ecost.com, Inc.,
a Delaware corporation having a principal place of business located at 2555 W.
190th Street, Suite #106, Torrance, California 90504 ("ECI"), eLinux.com, Inc.,
a Delaware corporation having a principal place of business located at 2555 W.
190th Street, Suite #205, Torrance, California 90504 ("ELI"), CCIT, Inc.,
formerly known as Creative Computers Integrated Technologies, Inc., a Delaware
corporation having a principal place of business located at 1155 West Dundee
Road, Suite #100, Arlington Heights, IL 60004 ("CCIT"), ComputAbility Limited, a
Delaware corporation having a principal place of business located at North 92
West, 14612 Anthony Avenue, Menomonee Falls, Wisconsin 53051 ("CAL"), WF
Acquisition Sub, Inc., a Delaware corporation having a principal place of
business located at 19 Morgan, Suite #104, Irvine, California 92618 ("WFA"), AF
Services, Inc., a Delaware corporation having a principal place of business
located at 2555 W. 190th Street, Suite #204, Torrance, California 90504 ("AFS"),
PC Mall Gov, Inc., a Delaware corporation having a principal place of business
located at 2201 Cooperative Way, Suite 301, Herndon, Virginia 20171 ("PCMG"),
SIFY, Inc., formerly known as ClubMac, Inc., a Delaware corporation having a
principal place of business located at 19 Morgan, Suite #202, Irvine, California
92618 ("CMI"), Onsale, Inc., a Delaware corporation having a principal place of
business located at 2555 W. 190th Street, Suite #202, Torrance, California 90504
("OSI"), AV Acquisition, Inc., a Delaware corporation having a principal place
of business located at 2555 W. 190th Street, Torrance, California 90504 ("AVA"),
Mall Acquisition 1, Inc., a Delaware corporation having a principal place of
business located at 2555 W. 190th Street, Torrance, California 90504 ("MA1"),
and Mall Acquisition 2, Inc., a Delaware corporation having a principal place of
business located at 2555 W. 190th Street, Torrance, California 90504 ("MA2").
(PCM, PCMS, ECI, ELI, CCIT, CAL, WFA, AFS, PCMG, CMI, OSI, AVA, MA1 and MA2 are
referred to herein, individually, collectively, and jointly and severally, as
"Borrower") and GE Commercial Distribution Finance Corporation ("CDF").

WITNESSETH:

WHEREAS, Borrower and CDF are parties to that certain Agreement for Wholesale
Financing dated as of March 17, 2003 (as amended, the "Agreement"); and

WHEREAS, Borrower and CDF desire to extend the Agreement so that it does not
terminate on April 14, 2004.

 NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and CDF hereby agree as follows:

1. The first sentence of Section 18 of the Agreement is restated in its entirety
to read as follows: "Except as set forth in this Section 18, this Agreement
shall terminate on March 14, 2005 (the "Scheduled Termination Date")."

2. No Other Modifications. Except as previously modified or amended herein, all
other terms and provisions of the Agreement shall remain unmodified and in full
force and effect and the Agreement, as hereby amended, is ratified and confirmed
by CDF and Dealer.

3. Capitalized Terms. Except as otherwise defined herein, all capitalized terms
will have the same meanings set forth in the Agreement.

4. Counterparts. This Amendment may be executed in several counterparts, and
each executed copy will constitute an original instrument, but such counterparts
will together constitute but one and the same instrument.

5. Notwithstanding anything herein to the contrary: (a) each of the parties
hereto may rely on any facsimile copy hereof, and (b) such facsimile copy will
be deemed an original, and the best evidence thereof for all purposes.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
above written.

 

GE COMMERCIAL DISTRIBUTION                        PC MALL, INC.


FINANCE
CORPORATION                                                                         

 

By:  /s/ David J. Lynch                                  
                        By:  /s/ Frank Khulusi

       David J.
Lynch                                                                 Frank
Khulusi, President

       Vice President of Operations                                   

ATTEST:

  /s/ Theodore Sanders 

      Theodore Sanders, Secretary

 PC MALL SALES, INC.

 By:   /s/ Rory Zaks

           Roy Zaks, President

 ATTEST:

 /s/ Pete Freix

             Pete Freix, Secretary

 ECOST.COM, INC.

 This corporation has only one officer. _/s/GG_

              [Initial]

 By:   /s/ Gary Guy

          Gary Guy, President

 ELINUX.COM, INC.

 By:   /s/ Dan DeVries 

           Dan DeVries, President

 ATTEST:

 /s/ Theodore Sanders 

     Theodore Sanders, Secretary

 CCIT, INC.

 By:   /s/ Richard Lepow 

          Rick Lepow, President

 ATTEST:

 /s/ Rich Hoffman

           Rich Hoffman, Secretary

 COMPUTABILITY LIMITED

 This corporation has only one officer. /s/PLZ

              [Initial]

 By:   /s/ Pete Zuiker

          Pete Zuiker, President

 WF ACQUISITION SUB, INC.

 By:   /s/ William Neary 

           Bill Neary, President

 ATTEST:

/s/ Harry T. Martin 

            Harry Martin, Secretary

AF SERVICES, INC.

By:   /s/ Simon Abuyounes  

         Simon Abuyounes, President

 ATTEST:

/s/ Mark Funk

             Mark Funk, Secretary

 PC MALL GOV, INC.

 By:  /s/ Alan Bechara 

          Alan Bechara, President

 ATTEST:

 /s/ Sharon Ennis  

          Sharon Ennis, Secretary

 SIFY, INC. formerly known as

CLUBMAC, INC.

 This corporation has only one officer. /s/ RF

              [Initial]

 By:  /s/ Read Fenner 

        Read Fenner, President

 ONSALE, INC.

 By:   /s/ Sam Khulusi

           Sam Khulusi, President

 ATTEST:

 /s/ Brian Williams  

          Brian Williams, Secretary

 AV ACQUISITION, INC.

 By:  /s/ Frank Khulusi

           Frank Khulusi, President

 ATTEST:

 /s/ Theodore Sanders

       Theodore Sanders, Secretary

 MALL ACQUISITION 1, INC.

 By:  /s/ Frank Khulusi

           Frank Khulusi, President

 ATTEST:

 /s/ Theodore Sanders

       Theodore Sanders, Secretary

 MALL ACQUISITION 2, INC.

 By:  /s/ Frank Khulusi

           Frank Khulusi, President

 ATTEST:

 /s/ Theodore Sanders

       Theodore Sanders, Secretary

 

CONSENT

 

Congress Financial Corporation (Western), a California corporation consents to
the terms of the foregoing Amendment to Agreement for Wholesale Financing
(Amendment No. 2).

 CONGRESS FINANCIAL CORPORATION (WESTERN)

By:    /s/ Gary D. Cassianni

Name:  Gary D. Cassianni

Title:   Vice President

 

 

 